PER CURIAM.
Appellant/cross-appellee, Oak Casualty Insurance Company, and appellee/cross-appellant, Jean Barnes, address in this appeal the same issues we have determined in our opinions in Sparks v. Barnes, 742 So.2d 420 (Fla.App. 2 Dist. 1999) and Sparks v. Barnes, Case No. 98-03515, — So.2d -, 1999 WL 770704 (Fla.App. 2 Dist. Sep. 19, 1999) issued simultaneously herewith. We affirm on this appeal and cross-appeal and refer readers to our opinions in the companion cases.
Affirmed.
CAMPBELL, A.C.J., and WHATLEY and DAVIS, JJ., Concur.